PER CURIAM. Petitioner Paul R. Parker filed his original action petition against respondent Sharon Priest in her capacity as Secretary of State. Petitioner sought an injunction from placing Proposed Amendment 8 to the Arkansas Constitution on the ballot for the November 5, 1996 General Election and from counting any ballots that might be cast prior to that injunction. Proposed Amendment 8 bears the popular name: AN AMENDMENT TO AUTHORIZE A STATE LOTTERY, CHARITABLE BINGO AND RAFFLES, AND CASINO GAMBLING AT CERTAIN APPROVED SITES AND UNDER CERTAIN APPROVED CONDITIONS; CREATING THE ARKANSAS LOTTERY AND CASINO GAMBLING COMMISSION TO REGULATE SUCH ACTIVITIES; AND EXEMPTING CERTAIN FOOD ITEMS FROM SALES TAX.  Petitioner challenges the sufficiency of the popular name and ballot tide on the basis of length, complexity, and misleading tendency due to serious omissions. Because we have delivered the opinion of this court in Scott v. Priest, 326 Ark. 328, 932 S.W.2d 746 (1996), granting the petition to enjoin the placement of Proposed Amendment 8 on the November 5, 1996 general election ballot, the issues raised in this petition are moot. The petition, therefore, is dismissed.